Per Curiam.
The stipulation of the parties provides that during the period of the plaintiff’s expulsion varying percentages of the membership of the defendant union were employed as electrical workers for a specified number of days per week. Construed in connection with the testimony given at the trial, this can only be interpreted to mean that the average employment of each member is expressed by the percentage indicated in the stipulation. Excluding from consideration the periods when the plaintiff was employed and during which he earned more than the average earnings of the union membership, he would only be entitled to compensation for the period from February 21, 1931, to March 15, 1931, at the rate of $23.10 per week and from March 12, 1932, to June 16, 1932, at the rate of $8.25 per week. The total of these, amounting to $180.68, is more than offset by the amount received by the plaintiff from the unemployment allowance fund upon reinstatement in the union.
The judgment appealed from awarding damages to the plaintiff should be reversed, with costs, and judgment directed for the defendant in respect of such damages, with costs.
Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.
Judgment awarding damages to the plaintiff reversed, with costs, and judgment directed for the defendant in respect of such damages, with costs. Settle order on notice, reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.